Title: To Thomas Jefferson from John Heckewelder, 23 April 1798
From: Heckewelder, John
To: Jefferson, Thomas


          
            Sir
            Bethlehem Apr. 23d. 1798.
          
          By this Mail I will just acknowledge the reciept of Your Letter—& inform You that I am preparing some account of the Murder of Logans family &c. & which will serve to show: that what You published in or about the Year 1787 of this transaction was precisely the report & belief of that day; nay more, from the time of that horrid Massacree untill the publication of Mr. Martins Letters, wherein he undertakes to contradict the fact, I never once heard that a doubt was entertained as to authenticity, altho I had so often been present when this transaction had been the subject of conversation, & even near the spot where it had happened. With respect to Logans Speech to Lord Dunmore I observe, that at that time I had gone on a Journey, & did not return untill Peace was concluded; but from similar Expressions of his, which were related to me afterwards by Indians, I find no reason to doubt this, moreover, being accustomed to hear Indians express themselves in this Style on various occasions, I gave credit to it. As for Logan himself I knew better from report than from personal acquaintance—yet I had seen him & conversed with him. In my next I shall give some account of him. Was my time at present not so short & precious, (being about to set off for Detroit the last Day of this Month) I could on many occasions (respecting the above) be more particular, however truth may be supported by few Words.
          I have the honour to be Sir Your most obedt. humble servt.
          
            John Heckewelder
          
        